 In the Matter Of HOUSTON Blow PIPE AND SHEET METAL WORKSandINTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS,WELDERS AND HELPERS OF AMERICA, LOCALS 74 AND 731iCase No. 16-R-660.-Decided October 28, 1943Mr. Seymour Lieberman,of Houston,Tex., for the Company.Mr. Jack B. Rogers,of Houston,Tex., for Local 74.Messrs.R. Douglas Fowl&andM. T. Wilson,of Houston.Tex., forLocal 731.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION,STATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Boiler,makers, Iron Shipbuilders, Welders and Helpers of America, Locals74 and 731, herein individually called Local No. 74 and Local No. 731,and collectively called the Unions, alleging that a question affectingcommerce had arisen concerning the representation of employeesof Houston Blow Pipe and Sheet Metal Works, Houston, Texas, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Robert F. Proctor,Trial Examiner.Said hearing was held at Houston, Texas, on Au-gust 31, 1943.The Company and the Unions appeared, participated,and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing the Company moved that the petition be dis-missed because the Unions had not yet reached a decision as towhether they would bargain jointly, separately, or through the MetalTrades Council, of which they are members. There is no conflictbetween the Unions.As the grounds urged by the Company for dis-missal have no bearing on the issues to be decided herein, we overrulethe motion to dismiss.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board.makes the following:53 N. L. R. B., No. 38.184 HOUSTON BLOW PIPE AND SHEET METAL WORKS18'5FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHouston Blow, Pipe and Sheet Metal Works, a Texas corporation,is engaged in the manufacture and fabrication of sheet metal productsat its plant in Houston, Texas.During the year 1942 practicallyall purchases of materials by the Company were madefrom personsor companies within the State of Texas.During the same periodthe total sales of finished products of the Companywere in excessof $175,000;' of which 62.88.- percent representedsalesto customerswithin the State of Texas and 37.12 percent to customers outside theState of Texas.One hundred percent of the Company's productsare used by the United States Navy and the United States MerchantMarine.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternationalBrotherhood of Boilermakers, Iron Shipbuilders,Welders and Helpers of America, Local 74, and International Broth-erhood of Boilermakers, Iron Shipbuilders, Welders and Helpers ofAmerica, Local 7315 are labor organizations affiliated with the Ameri-can Federation of Labor, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Unions alleged in their petition that on March 1,1943, a.repre-sentative of the Unions requested recognition by the Company as solecollective bargaining representative of the Company's employees, andthat it was denied. The Company insists that no such request wasmade on March 1, 1943, or at any time. The evidence on the ques-tion is contradictory insofar as it concerns Union 74 and the Unionsadmit that no demand was ever made on behalf -of Local 731. Since,however, it became clear at the hearing that the Unions demand recog-nition and the Company refuses to accord it, it is immaterial whetheror not the question actually arose prior thereto.'The Union submitted to agents of the Board cards which indicatethat the Unions represent a substantial number of the Company'semployees?'SeeMatter of Lennox Furna-ce Coin pang,50 N L. 'R B 80,and cases cited therein.'Prier to the heating, the Unions submitted to the FieldExaminee 22 authorizationcards.20 of whichbore apparentlygenuine oiiginal signaturescoriespob.ding with nameslisted onthe Company's pay roll of July 27, 1943,containing73 namesof persons in theunit hereinaftertound appropriateSubsequentto the hearing the Board was advised by f86DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting,commerce has arisen concerningthe representation of the employees of the Company, withinthe mean-ing of Section 9 (c) and Section2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of theparties, that all production and maintenance employees of the Com-pany, excluding the manager, office and clerical employees, safetymen, watchmen, department heads, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute 'a unit appropriate for the purposes of,collective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of this Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant, to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Houston BlowPipe and Sheet Metal Works, Houston, Texas; an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days' from the date of this Direction,. under the direction andsupervision of the Regional Director for the Sixteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III; Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed' during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedthe Regional Director for the Sixteenth Region that the Unions had submitted to himfour additional cards, HOUSTON BLOW PIPE AND SHEET METAL WORKS187forces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by International Brotherhood of Boilermakers, IronShipbuilders,Welders and Helpers of America, Locals 74 and 731,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.i